Tobin, J.
This matter came on to be heard on the motion of the executors, on the following question: The appraisers had *170set off the sum of one hundred dollars per month for twelve months for the minor unmarried child of the decedent, now a complete orphan. The child was Vicki R. Nixon, aged seventeen years. Paul Nixon died on December 10, 1964, and on May 15, 1965, Vicki was married. The specific question is: What amount of the $1,200, or $100.00 per month, should be set off to the child, or is the entire $1,200 due to her ¶
The court rules under Section 2117.20, Revised Code, which reads as follows, as far as pertinent: “The appraisers of a decedent’s estate shall set off and allow to the widow and to the children under the age of eighteen years, or if there is no widow then to such children, sufficient provisions or other property to support them for twelve months from the decedent’s death, but such allowance shall be set off to such children only when necessary for their support, taking into consideration the father’s primary duty to care for his children. ’ ’ When Vicki Nixon was married the duty to support her became by law that of her husband. Therefore, any duty on the part of her father, if he had been living, or his estate, since he is deceased, no longer exists.
Therefore, the court rules that the child is entitled to only an amount computed at the rate of $100 per month from December 10,1964 to May 15,1965. All other monies shall be paid into the estate and administered as such.

Judgment accordingly.